******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     FRANCISCO JIMENEZ v. COMMISSIONER
              OF CORRECTION
                  (AC 37860)
                  Keller, Prescott and Bear, Js.
    Argued September 21—officially released December 13, 2016

   (Appeal from Superior Court, judicial district of
                 Tolland, Cobb, J.)
  Douglas H. Butler, assigned counsel, for the appel-
lant (petitioner).
  Harry Weller, senior assistant state’s attorney, with
whom, on the brief, were Brian Preleski, state’s attor-
ney, and Kelly Masi, assistant state’s attorney, for the
appellee (respondent).
                          Opinion

   PER CURIAM. The petitioner, Francisco Jimenez,
appeals, following the granting of his petition for certifi-
cation to appeal, from the judgment of the habeas court
denying his second petition for a writ of habeas corpus.
He sets forth claims of constitutional violations because
of the actions of trial counsel, and he claims deficient
performance of trial counsel, appellate counsel, and
first habeas counsel. The petitioner bases these claims
on trial counsel’s (1) allegedly discriminatory and
improper statements during closing argument; (2) fail-
ure to pursue a motion to suppress a purportedly incul-
patory statement by the petitioner; and (3) failure to
call a witness. Following a trial, the habeas court denied
the petitioner’s second petition for a writ of habeas
corpus.
  After careful review of the record and the parties’
appellate briefs, their oral arguments before this court,
and the habeas court’s thoughtful and well reasoned
memorandum of decision, we conclude that the court
properly denied the petition for a writ of habeas corpus.
See Harris v. Commissioner of Correction, 126 Conn.
App. 453, 458, 11 A.3d 730, cert. denied, 300 Conn. 932,
17 A.3d 69 (2011). There is no error.
  The judgment is affirmed.